Citation Nr: 0817617	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO. 06-22 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a bilateral foot and 
heel disability.


REPRESENTATION

Appellant represented by:	Maine Department of Veterans 
Services


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from April 1972 to April 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran contends that his current foot and heel 
disabilities are related to his active duty service period. 
The veteran's service medical records show multiple 
complaints of foot and heel pain in August 1972, January 
1973, November 1973, December 1974, January 1975, and 
February 1975, with an impression of plantar fasciitis on one 
occasion.

A September 2005 VA fee-basis examination report shows that 
the examiner diagnosed with veteran with mild heel spurs 
based on x-ray images, but said that the veteran was not 
tender over the spurs on examination and that "there was no 
pathology to render a diagnosis." The Board finds this 
examination inadequate as it provides a diagnosis of heel 
spurs confirmed by x-ray but does not provide an opinion as 
to the etiology of the heel spurs. 38 C.F.R. § 4.2 dictates 
that if the findings on an examination report do not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes.

Additionally, 2006 VA treatment records show diagnoses of 
plantar fasciitis and moderate plantar calcaneal spurs and 
there is no medical opinion of record which addresses the 
etiology of these disabilities, particularly whether or not 
they are related to the foot and heel complaints noted in 
service. The Board finds that a new VA examination is 
necessary to address the etiology of these feet and heel 
disabilities, particularly in light of the foot and heel 
complaints during service which included an impression of 
plantar fasciitis. See McLendon v. Nicholson, 20 Vet.App. 79 
(2006).

Accordingly, the case is REMANDED for the following action:

1. Ascertain if the veteran has received 
any VA, non-VA, or other medical 
treatment for bilateral foot or heel 
disabilities, that is not evidenced by 
the current record. The veteran should be 
provided with the necessary 
authorizations for the release of any 
treatment records not currently on file. 
The RO/AMC should then obtain these 
records and associate them with the 
claims folder. 
 
a. If the requested records are held 
by a department or agency of the 
Federal government, efforts to 
obtain such records must continue 
until it is determined that they do 
not exist or that further attempts 
to obtain them would be futile. The 
non-existence or unavailability of 
such records must be verified by 
each Federal department or agency 
from whom they are sought. 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

b. If the requested records are held 
by a health care provider or 
facility not associated with the 
Federal government, notify the 
veteran and his representative in 
accordance with the provisions of 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(e).

2. When the actions requested have been 
completed, return the claims folder to 
the examiner who conducted the VA fee-
basis examination of September 2005. If 
the examiner is not available, schedule 
the veteran for an examination by a 
physician. The purpose of the examination 
is to determine whether the veteran's 
current bilateral foot and heel 
disabilities were incurred in, or caused 
or aggravated by, any incident of active 
service from April 1972 to April 1975. 
The following considerations will govern 
the examination:

a. The claims folder, including all 
medical records obtained and a copy 
of this remand, will be reviewed by 
the examiner, with particular 
attention paid to VA treatment 
records showing diagnoses of 
moderate plantar calcaneal spurs and 
plantar fasciitis in January 2006 
and service medical records from 
August 1972, January 1973, November 
1973, December 1974, January 1975, 
and February 1975 showing complaints 
of foot and heel pain. In addition 
to the specific directive of 
addressing the evidence of record as 
noted below, the examiner must 
acknowledge receipt and review of 
the claims folder, the medical 
records obtained and a copy of this 
remand.

b. All indicated tests and studies 
must be performed, and any indicated 
consultations must be scheduled. 

c. In all conclusions, the examiner 
must identify and explain the 
medical basis or bases for the 
conclusion, with identification of 
the evidence of record relied upon 
in reaching the conclusion. In 
particular: 

(i) The examiner should 
diagnose all current foot and 
heel disabilities, in any.

(ii) For each disability 
diagnosed on examination, the 
examiner should opine as to the 
likelihood of an etiological 
relationship between the 
current foot and/or heel 
disability and the veteran's 
active duty service period, 
including his complaints of 
foot and heel pain.

(iii) The examiner must state 
the medical basis or bases for 
all opinions expressed. If the 
examiner is unable to render an 
opinion without resort to 
speculation, he or she should 
so state. 

3. When the actions requested have been 
completed, The RO/AMC should undertake 
any other indicated development, deemed 
appropriate under the law and then 
readjudicate the issue of entitlement to 
service connection for a bilateral foot 
and heel disability. 


The RO/AMC must ensure that all directed factual and medical 
development as noted above is completed. In the event that 
the examination report does not contain sufficient detail, 
the RO/AMC must take any appropriate action by return of the 
report to the examiner for corrective action. See 38 C.F.R. § 
4.2. If the benefits sought on appeal are not granted to the 
veteran's satisfaction, he and his representative must be 
furnished a Supplemental Statement of the Case and afforded 
an opportunity to respond. Thereafter, if in order, the case 
should be returned to the Board for further appellate action. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006
).



